Exhibit 10.1

 

 

 

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of October 30, 2015

among

JARDEN CORPORATION,

as the US Borrower,

BARCLAYS BANK PLC,

as Administrative Agent and Collateral Agent,

and

THE LENDERS AND L/C ISSUERS PARTY HERETO

 

 

 

BARCLAYS BANK PLC, CREDIT SUISSE SECURITIES (USA) LLC and UBS SECURITIES LLC

as Joint Lead Arrangers and Joint Book-Running Managers

CRÉDIT AGRICOLE CORPORATE AND INVESTMENT BANK, HSBC BANK USA, N.A. and WELLS
FARGO SECURITIES, LLC,

as Joint Book-Running Managers,

J.P. MORGAN SECURITIES LLC and PNC BANK,

as Co-Documentation Agents

and

BARCLAYS BANK PLC,

as Syndication Agent



--------------------------------------------------------------------------------

AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDMENT NO. 2 TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
October 30, 2015 (this “Amendment”), among JARDEN CORPORATION, a Delaware
corporation (the “US Borrower” or the “Borrower Representative”), BARCLAYS BANK
PLC, as administrative agent and collateral agent for the Lenders and the L/C
Issuers (in such capacities, together with any successor in such capacities, the
“Administrative Agent”) and each Lender party hereto, amends certain provisions
of the AMENDED AND RESTATED CREDIT AGREEMENT, dated as of December 19, 2014 (as
amended, supplemented, restated and/or otherwise modified from time to time, the
“Credit Agreement”), among the US Borrower and the Luxembourg Borrower (as
defined in the Credit Agreement), the Lenders and the L/C Issuers party thereto
from time to time and the Administrative Agent.

Unless otherwise specified herein, all capitalized terms used in this Amendment
shall have the meanings ascribed to such terms in the Credit Agreement.

WITNESSETH:

WHEREAS, pursuant to, and subject to the terms and conditions of,
Section 2.01(c) (Facilities Increase) of the Credit Agreement, the Borrower
Representative has requested on behalf of the US Borrower pursuant to a
Facilities Increase Notice, an increase (the “Amendment Number 2 Facilities
Increase”) in the aggregate principal amount of the Tranche A Term Loan Facility
to be effectuated by the disbursement of one or more additional Tranche A Term
Loans to the US Borrower, in an aggregate principal amount of $200,000,000 (the
“New Tranche A Term Loans”);

WHEREAS, certain existing Lenders and certain other Persons as provided herein
who are Eligible Assignees have committed to participate in the New Tranche A
Term Loans by forwarding their commitment thereof to the Administrative Agent in
accordance with Section 2.01(c) (Facilities Increase) of the Credit Agreement
(collectively, the “Incremental Tranche A Term Lenders”);

WHEREAS, in connection with its incurrence of New Tranche A Term Loans, the US
Borrower intends to acquire (the “Acquisition”) all of the equity interests of
Visant Holding Corp., a Delaware corporation, by means of a merger of one of the
US Borrower’s wholly-owned subsidiaries with and into Visant Holding Corp.
pursuant to an agreement and plan of merger by and among the US Borrower, Visant
Holding Corp. and one of the US Borrower’s wholly-owned subsidiaries;

WHEREAS, pursuant to Section 10.01(a) (Amendments, Etc.) of the Credit
Agreement, the Administrative Agent is permitted to, with the consent of the
Borrowers, amend, modify or supplement the Credit Agreement to cure any errors
(including, but not limited to, typographical errors, incorrect cross-references
or incorrectly-named defined terms), defect, ambiguity, inconsistency or any
other error or omission of a technical nature without any further action or
consent of any other Lender; and

WHEREAS, the Borrower Representative, each Guarantor party to the Guarantor
Consent (as defined below), the Lenders executing this Amendment and the
Administrative Agent agree, subject to the limitations and conditions set forth
herein, to amend certain provisions of the Credit Agreement, in each case, as
more fully described herein necessary to implement the Amendment Number 2
Facilities Increase and pursuant to Section 10.01(a) (Amendments, Etc.) of the
Credit Agreement, the Borrowers, each Guarantor party to the Guarantor Consent
(as defined below), and the Administrative Agent agree, subject to the
limitations and conditions set forth herein, to amend the Credit Agreement to
cure an error of a technical nature in Section 2.08(e)(ii) (the Credit Agreement
as amended hereby, the “Amended Credit Agreement”);

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Certain Amendments to the Credit Agreement. As of the Amendment
Number 2 Effective Date (as defined below), and subject to the satisfaction of
the conditions set forth in Section 4 (Conditions to Effectiveness) hereof:

(a) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
inserting the following definitions in such Section 1.01 in the appropriate
place to preserve the alphabetical order of the definitions in such
Section 1.01:

“Amendment Number 2 Effective Date” means the date on which the Amendment Number
2 to Amended and Restated Credit Agreement shall have become effective in
accordance with its terms.

“Amendment Number 2 to Amended and Restated Credit Agreement” means that certain
Amendment No. 2 to this Agreement, dated as of October 30, 2015, among the
Borrower Representative, the Administrative Agent and the Lenders party thereto
and consented to by the Luxembourg Borrower.

“Amendment Number 2 Guarantor Consent” means that certain Consent, Agreement and
Affirmation of Guaranty and Pledge and Security Agreement in the form attached
as Exhibit A to the Amendment Number 2 to Amended and Restated Credit Agreement,
dated as of October 30, 2015 and executed by each of the Guarantors.

(b) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
amending and restating the following defined terms in their entirety to read as
follows:

“Additional Tranche A Term Loan” means each New Tranche A Term Loan made to the
US Borrower on the Restatement Date or on the Amendment Number 2 Effective Date,
as the case may be, by a Tranche A Term Lender that has executed a joinder to
the Fifth Amendment or Amendment Number 2 to the Amended and Restated Credit
Agreement, as the case may be, in the capacity as “Additional Tranche A Term
Lender.”

“Increased Tranche A Term Loan” means each New Tranche A Term Loan made to the
US Borrower on the Restatement Date or Amendment Number 2 Effective Date, as the
case may be, by a Tranche A Term Lender that holds Tranche A Term Loans
immediately prior to the Restatement Date or Amendment Number 2 Effective Date,
as the case may be, in addition to such Lender’s Exchanged Tranche A Term Loans.

“New Tranche A Term Loans” means the new tranche of Tranche A Term Loans made
pursuant to the Fifth Amendment and pursuant to Amendment Number 2 to Amended
and Restated Credit Agreement, as the case may be.

“Tranche A Term Loan” means the New Tranche A Term Loans made pursuant to and in
accordance with the Fifth Amendment on the Restatement Date, Amendment Number 2
to Amended and Restated Credit Agreement on the Amendment Number 2 Effective
Date or pursuant to the Tranche A Term Loan Facility, as described in
Section 2.01(c) (Facilities Increase), and including, for the avoidance of
doubt, all Exchanged Tranche A Term Loans, all Increased Tranche A Term Loans
and all Additional Tranche A Term Loans. Unless otherwise expressly
distinguished herein, each use of the term “Tranche A Term Loan” shall include
any Incremental Tranche A Term Loan.

 

2



--------------------------------------------------------------------------------

“Tranche A Term Loan Facility” means (w) the Tranche A Term Loan Commitments,
(x) the facility described in the Fifth Amendment providing for a Tranche A Term
Loan to the US Borrower by the Tranche A Term Loan Lenders on the Restatement
Date in an aggregate principal amount of $660,000,000, (y) the facility
described in Amendment Number 2 to Amended and Restated Credit Agreement
providing for a Tranche A Term Loan to the US Borrower by the Tranche A Term
Loan Lenders on the Amendment Number 2 Effective Date in an aggregate principal
amount of $200,000,000 and (z) the Incremental Tranche A Term Loans made
pursuant to the facility described in Section 2.01(c) (Facilities Increase)
providing for one or more Incremental Tranche A Term Loans to the US Borrower by
the Tranche A Term Loan Lenders.

(c) The defined term “Loan Documents” appearing in Section 1.01 (Defined Terms)
of the Credit Agreement is hereby amended by adding the phrase “, Amendment
Number 2 to Amended and Restated Credit Agreement, the Amendment Number 2
Guarantor Consent” after the phrase “Amendment Number 1 Guarantor Consent” and
before the word “and” therein.

(d) Section 2.08(d) (Repayment of Loans) of the Credit Agreement is hereby
amended by amending and restating the following Section 2.08(d) in its entirety
to read as follows:

“(d) to the Tranche A Term Loan Lenders, the aggregate principal amount of all
Tranche A Term Loans outstanding on the following dates (or, if any such date is
not a Business Day, the next succeeding Business Day) in an amount equivalent to
the percentage set forth opposite such date of (i) with respect to the first
three dates listed below, the Outstanding Amount of the Tranche A Term Loans on
the Restatement Date and (ii) with respect to each other date listed below,
$200,000,000 plus $667,792,208 (after giving effect to any Borrowing of the
Tranche A Term Loans on such date), and subject to adjustments for prepayments
made pursuant to Section 2.06 (Prepayments):

 

Date

  

Amount

March 31, 2015

   1.25%

June 30, 2015

   1.25%

September 30, 2015

   1.25%

December 31, 2015

   1.25%

March 31, 2016

   1.25%

June 30, 2016

   1.25%

September 30, 2016

   1.25%

December 31, 2016

   1.25%

March 31, 2017

   1.25%

June 30, 2017

   1.25%

September 30, 2017

   1.25%

December 31, 2017

   1.25%

March 31, 2018

   1.25%

June 30, 2018

   1.25%

September 30, 2018

   1.25%

December 31, 2018

   1.25%

March 31, 2019

   20.00%

June 30, 2019

   20.00%

September 30, 2019

   20.00%

Tranche A Term Loan Maturity Date

   the entire unpaid principal balance of the Tranche A Term Loans

 

3



--------------------------------------------------------------------------------

For the avoidance of doubt, the US Borrower shall repay the entire unpaid
principal balance of the Tranche A Term Loans on the Tranche A Term Loan
Maturity Date.”

(e) Section 2.08(e)(ii) (Repayment of Loans) of the Credit Agreement is hereby
amended by amending and restating the following section 2.08(e)(ii) in its
entirety to read as follows:

“(e)(ii) to the Tranche B1 Term Loan Lenders, the aggregate principal amount of
all Tranche B1 Term Loans outstanding on the following dates (or, if any such
date is not a Business Day, the next succeeding Business Day) in an amount
equivalent to the percentage set forth opposite such date of (i) with respect to
the first seven dates listed below, the Outstanding Amount of the Tranche B1
Term Loans on the Fourth Amendment Effective Date and (ii) with respect to each
other date listed below, $300,000,000 plus $755,343,512 (after giving effect to
any Borrowing of the Tranche B1 Term Loans on such date), and subject to
adjustments for prepayments made pursuant to Section 2.06 (Prepayments):

 

Date

  

Amount

December 31, 2013

   0.25%

March 31, 2014

   0.25%

June 30, 2014

   0.25%

September 30, 2014

   0.25%

December 31, 2014

   0.25%

March 31, 2015

   0.25%

June 30, 2015

   0.25%

September 30, 2015

   0.25%

December 31, 2015

   0.25%

March 31, 2016

   0.25%

June 30, 2016

   0.25%

September 30, 2016

   0.25%

December 31, 2016

   0.25%

March 31, 2017

   0.25%

June 30, 2017

   0.25%

September 30, 2017

   0.25%

December 31, 2017

   0.25%

March 31, 2018

   0.25%

June 30, 2018

   0.25%

September 30, 2018

   0.25%

December 31, 2018

   0.25%

March 31, 2019

   0.25%

June 30, 2019

   0.25%

September 30, 2019

   0.25%

December 31, 2019

   0.25%

March 31, 2020

   0.25%

June 30, 2020

   0.25%

Tranche B1 Term Loan Maturity Date

   the entire unpaid principal balance of the Tranche B1 Term Loans

 

4



--------------------------------------------------------------------------------

For the avoidance of doubt, the US Borrower shall repay the entire unpaid
principal balance of the Tranche B1 Term Loans on the Tranche B1 Term Loan
Maturity Date.”

(f) Section 2.13 (Payments Generally) of the Credit Agreement is hereby amended
by adding the phrase “or Amendment Number 2 Effective Date, as the case may be,”
after the words “on the Restatement Date” in each case where such words appear
in clause (f) thereof.

(g) Schedule I-A (Term Loan Commitments) to the Credit Agreement is hereby
replaced with Schedule I-A attached to this Amendment.

Section 2. New Tranche A Term Loans; Incremental Lenders.

(a) The US Borrower, the Administrative Agent and the Incremental Tranche A Term
Lenders acknowledge and agree that (i) the New Tranche A Term Loans shall be
deemed to be “Incremental Tranche A Term Loans”, “Incremental Term Loans”,
“Tranche A Term Loans”, “Term Loans” and “Loans”, and (ii) the Incremental
Tranche A Term Lenders holding New Tranche A Term Loans shall be “Tranche A Term
Loan Lenders”, “Term Loan Lenders” and “Lenders”, in each case of (i) and
(ii) above, under, and for all purposes of, the Amended Credit Agreement (except
as expressly provided otherwise in the Amended Credit Agreement) and the other
Loan Documents, and such Incremental Tranche A Term Lenders shall be subject to
and bound by the terms thereof, and shall perform all the obligations of and
shall have all of the rights of a Tranche A Term Loan Lender thereunder (except
as expressly provided otherwise in the Amended Credit Agreement). The US
Borrower, the Administrative Agent and the Incremental Tranche A Term Lenders
hereby further acknowledge and agree that the New Tranche A Term Loans made on
the Amendment Number 2 Effective Date shall not constitute a separate Series of
Tranche A Term Loans, but shall instead be one series with, and increase the
amount of, the Tranche A Term Loans made on the Restatement Effective Date and,
when funded, will constitute Tranche A Term Loans for all purposes of the
Amended Credit Agreement. The Amendment Number 2 Facilities Increase is a
facilities increase pursuant to Section 2.01(c) (Facilities Increase).

 

5



--------------------------------------------------------------------------------

(b) The obligations of the Incremental Tranche A Term Lenders who committed to
make New Tranche A Term Loans hereunder to fund each of their respective Pro
Rata Tranche A Term Shares (as defined in the Amended Credit Agreement) of the
New Tranche A Term Loans hereunder are several and not joint. The failure of any
Incremental Tranche A Term Lender who committed to make New Tranche A Term Loans
hereunder to fund its Pro Rata Tranche A Term Share of the New Tranche A Term
Loans hereunder on the Facilities Increase Date shall not relieve any other
Incremental Tranche A Term Lender who committed to make New Tranche A Term Loans
hereunder of its corresponding obligation to do so on such date, and no
Incremental Tranche A Term Lender making New Tranche A Term Loans hereunder
shall be responsible for the failure of any other Incremental Tranche A Term
Lender who committed to make New Tranche A Term Loans hereunder to fund its Pro
Rata Tranche A Term Share of the New Tranche A Term Loans hereunder.

Section 3. Conditions to Effectiveness. This Amendment shall become effective as
of the date (the “Amendment Number 2 Effective Date”) on which each of the
following conditions precedent shall have been satisfied:

(a) Certain Documents. The Administrative Agent shall have received each of the
following (unless otherwise agreed to or waived by the Administrative Agent), in
form and substance satisfactory to the Administrative Agent and dated as of the
Amendment Number 2 Effective Date:

(i) this Amendment, duly executed by the Borrower Representative, the
Administrative Agent and each Tranche A Term Loan Lender committing to make New
Tranche A Term Loans;

(ii) the Consent, Agreement and Affirmation of Guaranty and Pledge and Security
Agreement in the form attached hereto as Exhibit A (the “Guarantor Consent”),
duly executed by each of the Guarantors;

(iii) written commitments in form and substance satisfactory to the
Administrative Agent duly executed by the applicable Incremental Tranche A Term
Lenders in an aggregate amount at least equal to the amount of the New Tranche A
Term Loans;

(iv) a copy of the certificates of such official attesting to the good standing
of each such Loan Party, except for the Luxembourg Borrower, in such State on or
prior to the Amendment Number 2 Effective Date;

(v) (A) with respect to the US Borrower, a certificate of a Secretary or
Assistant Secretary of the US Borrower or such other Person designated to act on
behalf of the US Borrower; and (B) with respect to any other Loan Party (other
than the Luxembourg Borrower), a certificate of a Secretary, an Assistant
Secretary or a Vice President of such Loan Party or such Person designated to
act on behalf of such Loan Party, in each case, certifying (w) the names and
true signatures of each officer of such Loan Party that has been authorized to
execute and deliver this Amendment and any Loan Document or any other document
required hereunder to be executed and delivered by or on behalf of such Loan
Party, (x) that there have been no changes in the by-laws (or equivalent
Constituent Document) of such Loan Party as in effect on the date of such
certification from the by-laws (or equivalent Constituent Document) of such Loan
Party delivered in connection with the Credit Agreement other than those changes
attached to the certificate, (y) the resolutions of such Loan Party’s Board of
Directors or the Board of Managers or Sole Member (or equivalent governing body)
approving and authorizing the execution, delivery and performance of this
Amendment and the other Loan Documents to which it is a party, including the
incurrence of the New Tranche A Term Loans and (z) that there have been no
changes in the certificate of incorporation (or equivalent Constituent Document)
of such Loan Party from the certificate of incorporation (or equivalent
Constituent Document) delivered in connection with the Credit Agreement other
than those changes attached to the certificate;

 

6



--------------------------------------------------------------------------------

(vi) a favorable opinion of Kane Kessler, P.C., counsel to the Loan Parties in
form and substance reasonably satisfactory to the Administrative Agent, and
addressing such matters related to this Amendment as the Administrative Agent
may reasonably request;

(vii) a certificate of a Responsible Officer of the US Borrower, in form and
substance satisfactory to the Administrative Agent, stating that the US Borrower
and each of its Subsidiaries on a consolidated basis are Solvent after giving
effect to the New Tranche A Term Loans, the application of the proceeds thereof
in accordance with this Amendment and the payment of all estimated Attorney
Costs, and accounting and other fees related to this Amendment and the
Acquisition and to the other Loan Documents and the transactions contemplated
thereby; and

(viii) such additional documentation as the Administrative Agent may reasonably
require prior to the execution and delivery of this Amendment.

(b) Additional Conditions. (i) The US Borrower shall have delivered to the
Administrative Agent a duly executed Tranche A Term Loan Interest Rate Selection
Notice, (ii) except as expressly waived or modified pursuant to the terms of
this Amendment, the New Tranche A Term Loans shall be made on the terms and
conditions set forth in Section 2.01(c) (Facilities Increase) of the Credit
Agreement and (iii) the US Borrower shall be in compliance with Section 7.13
(Financial Covenants) of the Credit Agreement on the Amendment Number 2
Effective Date for the most recently ended fiscal quarter for which financial
statements are available pursuant to Section 6.01(a) or (b) (Financial
Statements) of the Credit Agreement, both before and after giving pro forma
effect to the New Tranche A Term Loans.

(c) Fees and Expenses Paid. The Borrower Representative shall have paid to the
Administrative Agent, for the account of (i) the Agents, all fees and expenses
(including Attorney Costs of the Agents) due and payable on or before the
Amendment Number 2 Effective Date and (ii) the Lenders (including any Person
becoming a Lender of New Tranche A Term Loans on the Amendment Number 2
Effective Date), any fees due and payable on or before the Amendment Number 2
Effective Date.

(d) Representations and Warranties; No Defaults. The Administrative Agent, for
the benefit of the Lenders, shall have received a certificate of a Responsible
Officer of the US Borrower certifying that the following statements shall be
true on the Amendment Number 2 Effective Date, both before and after giving
effect to the incurrence of the New Tranche A Term Loans and the application of
the proceeds thereof:

(i) the representations and warranties set forth in Article V (Representations
and Warranties) of the Credit Agreement and in the other Loan Documents shall be
true and correct in all material respects on and as of the Closing Date and
shall be true and correct in all material respects on and as of the Amendment
Number 2 Effective Date with the same effect as though made on and as of such
date, except to the extent such representations and warranties expressly relate
to an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects as of such earlier date, and
except to the extent such representations and warranties are qualified as to
materiality, in which case such representations and warranties shall be true and
correct; and

(ii) no Default or Event of Default shall have occurred and be continuing.

 

7



--------------------------------------------------------------------------------

Section 4. Certain Covenants and Agreements.

(a) Further Assurances. The Borrower Representative hereby covenants and agrees
that after giving effect to this Amendment, the US Borrower and its respective
Subsidiaries shall take such other actions and deliver such documents, at their
sole cost and expense, as reasonably requested by Administrative Agent in
furtherance of the foregoing, and the US Borrower shall otherwise comply in all
respects with Section 6.14 (New Subsidiaries and Pledgors) and Section 6.20
(Further Assurances) of the Amended Credit Agreement in accordance with the
terms thereof.

(b) Default. Any breach by the US Borrower of its obligations under this
Section 4 shall constitute a Default under Section 8.01(c) (Other Defaults) of
the Amended Credit Agreement and, if unremedied after the provision of notice
and passage of time contemplated by such Section, an Event of Default for all
purposes of the Amended Credit Agreement and the other Loan Documents.

Section 5. Representations and Warranties. The Borrower Representative on behalf
of itself and the other Loan Parties, hereby represents and warrants to the
Administrative Agent and each Incremental Tranche A Term Lender hereunder as
follows:

(a) The execution, delivery and performance of this Amendment and the Guarantor
Consent by each Loan Party that is a party hereto and thereto have been duly
authorized by all necessary corporate or other Organizational Action (including
the consent of stockholders where required), and this Amendment and the
Guarantor Consent do not and will not (i) contravene or violate any of the terms
of any of such Person’s Constituent Documents, (ii) conflict with or result in
any breach or contravention of, constitute a default under, or result in or
permit the termination or acceleration of, any material Contractual Obligation
material to the Loan Parties as a whole to which the Person is a party,
(iii) result in the creation or imposition of any Lien upon any property of such
Person or any of its Subsidiaries except for any Permitted Liens, or
(iv) violate any Law the violation of which would be material to the Loan
Parties as a whole (including Regulations T, U and X of the FRB) or material
order, injunction, writ or decree of any Governmental Authority or arbitral
award to which such Person or its property is subject.

(b) This Amendment and the Guarantor Consent have been duly executed and
delivered by each Loan Party that is a party hereto and thereto. This Amendment,
the Guarantor Consent and the Credit Agreement, as amended hereby, constitute a
legal, valid and binding obligation of such Loan Party, enforceable against each
Loan Party that is a party hereto and thereto in accordance with its terms,
except as the enforceability thereof may be limited by public policy, applicable
bankruptcy, insolvency, reorganization, receivership, moratorium and other
similar Laws relating to or affecting creditors’ rights generally and by the
application of general equitable principles (whether considered in proceedings
at Law or in equity).

Section 6. Reference to and Effect on the Loan Documents.

(a) As of the Amendment Number 2 Effective Date, each reference in the Credit
Agreement and the other Loan Documents to the “Credit Agreement”, “this
Agreement,” “hereunder,” “hereof,” “herein” or words of like import shall mean
and be a reference to the Credit Agreement, as amended hereby.

(b) Except to the extent amended hereby, the Credit Agreement and all of the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any Default or Event of Default or of any right, power,
privilege or remedy of any Agent, any Lender or any L/C Issuer under the Credit
Agreement or any Loan Document, or constitute a waiver of any provision of the
Credit Agreement or any Loan Document.

 

8



--------------------------------------------------------------------------------

(d) The Borrower Representative hereby confirms that the security interests and
Liens granted by the Borrowers pursuant to the Loan Documents continue to secure
the Obligations and that such security interests and Liens remain in full force
and effect.

Section 7. Governing Law. This Amendment and the rights and obligations of the
parties hereto shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York.

Section 8. Submission to Jurisdiction. Any legal action or proceeding with
respect to this Amendment may be brought in the courts of the State of New York
or of the United States of America for the Southern District of New York, and,
by execution and delivery of this Amendment, each Person party hereto hereby
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The parties hereto
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.

Section 9. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purposes.

Section 10. Severability. The fact that any term or provision of this Amendment
(or of the Credit Agreement to the extent modified pursuant to this Amendment)
is held invalid, illegal or unenforceable as to any person in any situation in
any jurisdiction shall not affect the validity, enforceability or legality of
the remaining terms or provisions hereof or the validity, enforceability or
legality of such offending term or provision in any other situation or
jurisdiction or as applied to any person.

Section 11. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Receipt by
the Administrative Agent of a facsimile, PDF or other electronic copy of an
executed signature page hereof shall constitute receipt by the Administrative
Agent of an executed counterpart of this Amendment.

Section 12. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS AMENDMENT OR ANY
OTHER LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed on the date set forth
above.

 

BORROWER REPRESENTATIVE: JARDEN CORPORATION, a Delaware corporation By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Executive Vice President – Administration,
General Counsel and Secretary

 

[Amendment No. 2 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

CONSENTED to with respect to the amendment of a technical nature contained in
Section 1(e) of this Amendment, as permitted under Section 10.01(a) of the
Credit Agreement.

 

LUXEMBOURG BORROWERS: JARDEN LUX HOLDINGS S.à r.l., a company incorporated under
the laws of the Grand Duchy of Luxembourg By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Authorized Signatory JARDEN LUX FINCO S.à r.l., a
company incorporated under the laws of the Grand Duchy of Luxembourg By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Category A Manager

 

[Amendment No. 2 to Amended and Restated Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC, as Administrative Agent and Incremental Tranche A Term Lender
By:  

/s/ Craig J. Malloy

Name:   Craig J. Malloy Title:   Director